concurring.
I agree with the decision reached by the Majority with respect to the International Brotherhood of Teamsters. I concur in the affirmance of the judgment against Local 538 *507only because I believe that there is sufficient evidence in this record to justify the conclusion that Local 538 ratified de facto the acts of violence committed herein. The evidence does not support the use of any other theory to justify imposing liability on the Local consistent with my Opinion Announcing the Judgment of the Court in Gajkowski v. International Brotherhood of Teamsters, 519 Pa. 320, 548 A.2d 533 (1988).
LARSEN, J., joins this concurring opinion.
FLAHERTY, Justice,